Citation Nr: 9928468	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-13 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 1998 rating decision of the RO.  



FINDINGS OF FACT

The veteran's claim of service connection for COPD, as 
secondary to asbestos exposure, is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for COPD, as secondary to asbestos 
exposure.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran argues that he developed COPD as a result of in-
service exposure to asbestos while serving on the USS 
Savannah from July 1944 to April 1946.  The Board notes that 
in-service exposure to asbestos was conceded by the RO.  
Furthermore, the record includes a private physician's 
statement attributing his COPD to asbestos exposure.  Thus, 
the Board finds that the veteran's claim is well grounded.  



ORDER

As the claim of service connection for COPD, as secondary to 
asbestos exposure, is well grounded, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  



REMAND

Although the service medical records do not establish in-
service treatment for COPD, the veteran argues that he 
developed COPD as a result of his in-service exposure to 
asbestos while serving on the USS Savannah in Navy.  

A December 1997 statement by the veteran's private physician 
noting a diagnosis of COPD directly caused by asbestos 
exposure.  The record also includes a January 1997 VA report 
of medical examination, which noted a diagnosis of "chronic 
pulmonary disease prob[ably] associated [with] asbestos 
exposure."  The VA report noted pulmonary fibrotic changes 
on the chest x-ray examination.  

The record includes a July 1997 VA report of medical 
examination also noting a diagnosis of COPD.  However, this 
report is accompanied by a July 1997 radiology report finding 
no active cardiopulmonary disease.  

Given the contradictory VA medical evidence and the limited 
private medical evidence in the record, the veteran should be 
afforded the opportunity to provide his treatment records 
from his private physician.  The veteran should also be 
afforded an additional VA examination.  

Inhalation of asbestos fibers can produce fibrosis and 
tumors.  Veterans Benefits Administration Manual M21-1, part 
VI, paragraph 7.21(a)(1).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  Id.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any pulmonary disorders 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the nature and likely etiology 
of the claimed COPD. All indicated tests, 
including X-ray studies, must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
pulmonary disability is due to asbestos 
exposure which was incurred in or 
aggravated by service, as claimed by the 
veteran.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







